Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 9/19/22, the Applicant amended claim 2, 3, 6-11, 13-18, and argued the claims previously rejected in the Office Action dated 6/20/22. 
	In light of the Applicant’s amendments and remarks, the 35 USC 112 rejections have been withdrawn. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martyn et al., United States Patent No. 6195647 (hereinafter “Martyn”), in view of Lutnick et al., United States Patent Publication 2004/0158519 A1 (hereinafter “Lutnick”), in further view of Thanu et al., United States Patent Publication 20060107196 (hereinafter “Thanu”).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

Claim 2:
	Martyn discloses:
receiving, at a computing device, a user selection, of a plurality of regions to be displayed on a display, in which each of the plurality of regions comprises a portion of the display, in which each of the plurality of regions (see Col. 11, lines 43 -44). Martyn discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieving, via the computing device, market data for each benchmark trading product and the associated non-benchmark trading products, in which the market data is retrieved from a server device coupled to the computing device over a network (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading; and
generating the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of regions in the display, in which generating the display comprises generating a simultaneous display of the plurality of regions, each region comprising a window display object comprising a graphical user interface window, and in which each region comprises the retrieved market data for its respective trading product, and the retrieved market data for its respective plurality of associated trading products (Figure 4 where boxes 4062 and 4064 are regions as claimed containing market data for trading products; Col.1, lines 53-58 where a trading display is customized; Col. 2 lines 19-31 teaches selecting a set of securities to be display together simultaneously, Col. 11, lines 43-44 teaches displaying every trade and quote update for all or selected portions of all securities). ;
in response to detecting a request to replace a trading product displayed on the one region of the plurality of regions, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product to monitor individual Market Maker quotations and other security data in real time; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on one region of the plurality of regions with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.
in response to receiving a request to display available market depth of the selected replacement trading product, display the available market depth (see column 9 lines 35-38). Martyn teaches displaying the replacement data.

Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products that are different from benchmark trading products. 

Lutnick discloses:
comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the benchmark trading product (see paragraph [0075]). Lutnick teaches benchmark trading products and plurality of associated non-benchmark trading products that are mapped to related benchmark trading products. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.

Martyn and Lutnick fail to expressly disclose expanding display regions and associated regions. 

Thanu discloses:
in response to receiving a request to display available data, expanding the one region of the plurality of regions to display the data (see paragraph [0005] and [0006]). Thanu teaches expanding a display region of the plurality of regions;
in response to expanding the one region, determining whether there is another region of the plurality of regions associated with the one region of the plurality of regions (see paragraph [0005] and [0006]). Thanu teaches in response to expanding the parent display region, determining whether there are any associated child members; and
when the other region of the plurality of regions is determined, expanding the other region of the plurality of regions to match the expanded one region of the plurality of regions (see paragraphs [0005] and [0006]). Thanu teaches expanding the other determined regions along with the original region.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn and Lutnick of displaying available market depth of the selected replacement trading product to include expanding display regions and associated regions for the purpose of efficiently expanding the display to display data of interest and associated data, as taught by Thanu. Thanu’s display can be applied to displaying available market depth of the selected trading products.

Claim 3:
	Martyn discloses:
selecting a first region from the plurality of regions, in which the first region comprises a first trading product of a first type and a plurality of first associated trading products correlated to the first trading product (Figures 4, 6;  Col. 5, line 43 through Col. 6, line 30). Martyn teaches selecting a region and selecting products; and
retrieving market data for the first trading product and the plurality of first associated trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the first trading products and associated products.

Claim 4:
	Martyn discloses:
selecting a second region from the plurality of regions, in which the second region comprises a second trading product of a second type and a plurality of second associated trading products correlated to the second trading product, in which the second type differs from the first type (Figure 4; Col. 5 lines 57- column 7 lines 11). Martyn teaches the user configuring the display by selecting which information to show in selected areas. Martyn also teaches the user selecting which securities and which information associated with the securities should be displayed; and
retrieving market data for the second trading product and the plurality of second associated trading products (Col 5, lines 51-56). Martyn teaches retrieving market data for a product and other associated products.

Claim 5:
	Martyn discloses:
receiving a request to replace the layout of the display with a second layout 
(Col.1, lines 53-58, Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches where a trading display is customized.

Claim 6:
	Martyn discloses:
receiving a request to exchange a position of a first region in the layout with the position of a second region in the layout (Col. 1, line 53 through Col. 2, line 32). Martyn teaches requesting to move the positions. 

Claim 7:
	Martyn discloses:
determining that the request to exchange is a permissible option (Col. 4, lines 46-51). Martyn teaches determining that the request to exchange is an option by an authorized user; and
updating the display, in which the layout of the updated display comprises the first region being located in the position that was formerly occupied by the second region and the second region being located in the position of that was formerly occupied by the first region (Claim 1; Col. 7, lines 23-57). Martyn teaches where the position of the window may be moved).

Claim 8:
	Martyn discloses:
receiving a request to add a third trading product to the display (See Column 5, lines 62-67). Martyn teaches how a user types the name of a security in a text box in order to create a new window/add third;
selecting a third region, in which the third region comprises the third trading product (Figure 4; Col. 5, line 57 through Col. 6 line 22). Martyn teaches selecting another product; 
replacing the layout that was previously used by the display with a second layout, in which the second layout decreases a size of each region from the layout that was previous used in order to accommodate the size of the third region (col. 4 lines 52-67; Col. 7, lines 23-57). Martyn teaches customizing a trading display, including removing windows, updating windows, and adding windows; and
generating the display in accordance to the second layout, in which the display comprises the third region (Col.1, lines 53-58, Col. 11, lines 43-44). Martyn teaches a trading display is customized.

Claim 9:
	Martyn discloses:
generate a trading display that comprises a plurality of regions, in which each of the plurality of regions comprises a portion of the display, in which each of the plurality of regions (Col. 11, lines 43 -44 which discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieve market data for each benchmark trading product and the plurality of associated non-benchmark trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the product and associated products;
generate the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of regions in the display, in which generating the display comprises generating a simultaneous display of the plurality of regions, each region comprising a window display object comprising a graphical user interface window, and in which each region comprises the retrieved market data for its respective trading product and the retrieved market data for its respective plurality of associated trading products (Figure 4 where boxes 4062 and 4064 are regions as claimed containing market data for trading products; Col.1, lines 53-58 where a trading display is customized; Col. 2 lines 19-31 teaches selecting a set of securities to be display together simultaneously, Col. 11, lines 43-44 teaches displaying every trade and quote update for all or selected portions of all securities);
in response to detecting a request to replace a trading product displayed on one region of the plurality of regions, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product to monitor individual Market Maker quotations and other security data in real time; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on the one region of the plurality of regions with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.

Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products that are different from benchmark trading products. 
in response to receiving a request to display available market depth of the selected replacement trading product, display the available market depth (see column 9 lines 35-38). Martyn teaches displaying the replacement data.

Lutnick discloses:
comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the benchmark trading product (see paragraph [0075]). Lutnick teaches benchmark trading products and plurality of associated non-benchmark trading products that are mapped to related benchmark trading products. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.

Martyn and Lutnick fail to expressly disclose expanding display regions and associated regions. 

Thanu discloses:
in response to receiving a request to display available data, expanding the one region of the plurality of regions to display the data (see paragraph [0005] and [0006]). Thanu teaches expanding a display region of the plurality of regions;
in response to expanding the one region, determining whether there is another region of the plurality of regions associated with the one region of the plurality of regions (see paragraph [0005] and [0006]). Thanu teaches in response to expanding the parent display region, determining whether there are any associated child members; and
when the other region of the plurality of regions is determined, expanding the other region of the plurality of regions to match the expanded one region of the plurality of regions (see paragraphs [0005] and [0006]). Thanu teaches expanding the other determined regions along with the original region.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn and Lutnick of displaying available market depth of the selected replacement trading product to include expanding display regions and associated regions for the purpose of efficiently expanding the display to display data of interest and associated data, as taught by Thanu. Thanu’s display can be applied to displaying available market depth of the selected trading products.

Claims 10-14:
	Although Claims 10-14 are articles of manufacture claims, they are interpreted and rejected for the same reasons as the method of Claims 3-8, respectively. 

Claim 15:
Although Claim 15 is an apparatus claim, it is interpreted and rejected for the same reasons as the method of Claim 1. 

Claim 16:
	Martyn discloses:
in which in each region, the trading product comprises a benchmark instrument and a plurality of associated trading products comprises a plurality of non-benchmark instruments correlated to the trading product ; (Figure 4; Col. 5, line 57 through Col. 6 line 22); Martyn teaches based on the type of product the benchmark instrument is included to allow a user to interact with the data.

Claim 17:
Martyn discloses:
in which a size parameter of each region satisfies a minimum requirement (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Claim 18:
Martyn discloses:
in which the display comprises a maximum quantity of regions (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Claim 22:
	Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products sharing a variable in common. 

Lutnick discloses:
wherein each of the plurality of associated non-benchmark trading products shares at least one variable in common with the benchmark trading product (see paragraph [0075]). Lutnick teaches the trader may direct the trading application focus and display trading information on non-benchmark issue 2.1 in response to the trader pressing the issue 2.1 key on the keyboard. The issue 2.1 key is mapped to non-benchmark issue 2.1, which is a variable in common. 
wherein the benchmark trading product is a first type of instrument (see paragraph [0024]). Lutnick teaches a benchmark product such as such as the United States Treasuries, United Kingdom Gilts, European Government Treasuries, and Emerging Market debts, swaps, repos, etc., and
wherein at least one of the plurality of associated non-benchmark trading products is a second type of instrument different from the first type (see paragraph [0024]). Lutnick teaches non-benchmark trading products such as the United States Treasuries, United Kingdom Gilts, European Government Treasuries, and Emerging Market debts, swaps, repos, etc. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.

Claim 23:
	Martyn discloses:
displaying a graphical user interface element associated with the benchmark trading product and/or each of the plurality of associated non-benchmark trading products, the graphic user interface element indicating whether the benchmark trading product and/or each of the plurality of associated non-benchmark trading products has a market depth greater than one (see claim 9). Martyn teaches displaying the big market depth and the offer market depth for the desired security. 

Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products that are different from benchmark trading products. 

Lutnick discloses:
benchmark trading product and non-benchmark trading products (see paragraph [0075]). Lutnick teaches benchmark trading products and plurality of associated non-benchmark trading products that are mapped to related benchmark trading products. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.
Response to Arguments
Applicant’s arguments, see REM, filed 9/19/22, with respect to the rejection of claims 2, 9 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Martyn, Lutnick and Thanu.

Claims 2, 9, 15:
	Applicant argues Nothing in Martyn and Lutnick teaches or makes the features disclosed in these portions of the instant application and claimed above. Accordingly, due to at least the above, neither Martyn, nor any proper combination of Martyn with Lutnick and/or the ordinary skill in the art results in all the recited elements of the independent claims.
	The Examiner agrees. 
	The Examiner introduced new art, Thanu, to teach expanding the displaying regions of a selected area and also determining if there are associated regions that should also be displayed (see the above rejections for Claims 2, 9 and 15 above). Although Thanu teaches this concept with spreadsheet cells, the functionality of expanding display regions and determining associated display regions to also display is well known in the art. Thus, the amended limitations of the independent claims are rejected by the combination of Martyn, Lutnick and Thanu. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        12/5/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176